Title: From Thomas Jefferson to Mercy Warren, 25 November 1790
From: Jefferson, Thomas
To: Warren, Mercy Otis



Madam
Philadelphia Nov. 25. 1790.

On my return to this place I receive the honour of your letter of Sep. 23. together with the volume which accompanied it; for which be pleased to accept my grateful thanks. A multiplicity of business has as yet permitted me to dip but a little into it; but yet sufficiently to foresee that it will soothe some of my moments of rest from  drudgery, and will add another illustrious name to the roll of female worthies, made for the ornament as well as vindication of their sex. I see in it too, and with peculiar pleasure, a demonstration the more (and that in behalf of the most amiable moiety of society) of the illiberality of that hypothesis which has supposed a degeneracy even of the human race on this side the Atlantic. I beg you to accept the homage of those sentiments of respect & esteem with which I have the honor to be Madam your most obedient & most humble servt,

Th: Jefferson

